Citation Nr: 0613413	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from October 1942 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2006, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's service-connected disabilities are not so 
severe as to preclude him from securing and maintaining 
substantially gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  In this case, the RO provided the 
veteran VCAA notice in a February 2003 letter (VCAA letter), 
prior to the March 2003 decision at issue - thus complying 
with the preferred sequence of events specified in Pelegrini 
II and Mayfield.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. at 120-21.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

Here, the VCAA letter summarized the evidence needed to 
substantiate the veteran's TDIU claim and VA's duty to 
assist.  It also specified the evidence the veteran was 
expected to provide, including the information necessary to 
obtain pertinent medical records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement under Pelegrini II.  

Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  A more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 
(Vet. App. March 3, 2006).  This Court further indicated that 
notice of these additional elements is not limited solely to 
claims for service connection, so also, for example, affect 
claims as here for a TDIU.  Records show the veteran was 
informed of the type of evidence needed to substantiate his 
TDIU claim (which, itself, is a type of higher disability 
rating), but he was not provided notice of the type of 
evidence necessary to establish an effective date if his TDIU 
claim were granted.  Despite the inadequate notice provided 
him on this latter element, the Board finds no prejudice to 
him in adjudicating his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  This is because, as the Board will 
conclude below, the preponderance of the evidence is against 
his claim, so any questions concerning the effective date to 
be assigned is rendered moot.

So the facts pertinent to the claim have been properly 
developed and no further development is required to comply 
with the provisions of the VCAA or the implementing 
regulations.  The veteran and his representative have been 
afforded ample opportunity to present evidence and argument 
and have not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claim.



Analysis

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  38 C.F.R. § 3.340 
(2005).  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his 
disability(ies) - provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2005).

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. 4.16(a); Moore (Robert) v. Derwinski, 
1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).


Presently, the veteran is receiving VA compensation benefits 
at the level of 30 percent for post-traumatic stress disorder 
(PTSD) effective from January 2002, and 10 percent for 
tinnitus from October 2002.  He is also service connected for 
bilateral hearing loss from October 2002 with a 
noncompensable (0 percent) rating.  Thus, he does not meet 
the threshold minimum schedular rating requirements for a 
TDIU, as he does not have a single disability that is 
evaluated as 60 percent or more disabling, and clearly does 
not have sufficient additional disability for a combined 
rating of at least 70 percent.

Since the veteran presently does not satisfy the minimum 
rating requirements of 38 C.F.R. § 4.16(a) for a TDIU, he can 
only receive this benefit if it is determined that he is 
nonetheless unemployable due to the severity of his service-
connected disabilities under 38 C.F.R. § 4.16(b), or that his 
case otherwise presents such an exceptional circumstance that 
he is entitled to extra-schedular consideration.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2005); see also Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The governing norm in these very special, exceptional cases 
is a finding, for example, that there have been frequent 
periods of hospitalization or marked interference with 
employment (i.e., beyond that contemplated by the ratings 
currently assigned) to render impractical the application of 
the regular schedular standards.

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability, consists of a 
showing that the veteran is indeed "[in]capable of performing 
the physical and mental acts required by employment," and is 
not based solely on whether he can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty finding employment 
is insufficient to warrant a total rating, inasmuch as the VA 
rating schedule already is designed to take into 
consideration the effect of the ability to obtain and keep 
employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.10 (2005).



And as mentioned, other factors that receive consideration in 
determining whether a veteran is unemployable include his 
employment history, level of education and vocational 
attainment.  See 38 C.F.R. § 4.16(b) (2005); see also Ferraro 
v. Derwinksi, 1 Vet. App. 326, 331-32 (1991).  Age may not be 
considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, 
may not be used as a basis for a total disability rating.  38 
C.F.R. § 4.19 (2005).

In this case, according to the report of a May 2004 VA 
examination, the veteran retired from his position as a 
forklift operator in 1989.  He indicated that between his 
discharge from the military in 1945, and his retirement 
almost 45 years later, he was never unemployed, with the 
exception of attending school immediately following service.  
The record does not indicate the reason for his retirement, 
but he was approximately 65 years old at the time and, 
therefore, at the standard age when this becomes a viable 
option.  Regardless, he claims that he is unemployable due to 
the severity of his service-connected disabilities.

In a statement dated in October 2004, a readjustment 
counseling therapist at the New Bedford, Massachusetts Vet 
Center opined that the veteran "would be considered 
unemployable by common standards."  Conversely, the May 2004 
VA examiner said "the veteran exhibits mild social and 
occupational impairment as a result of his PTSD and 
depressive disorder.  The severity of the impairment is not 
at the level of unemployability."

Thus, the medical opinions of record present conflicting 
conclusions.  The Board finds that the VA examiner's opinion 
is more probative than the opinion of the Vet Center 
therapist to the contrary.  By law, the Board is obligated 
under 38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

Here, the Board notes that while the Vet Center therapist has 
treated the veteran for a number of years, there is no 
indication she independently reviewed the record to take into 
account all of the relevant medical and other evidence.  In 
her statement, she described the severity of the veteran's 
PTSD and depression.  She also noted, however, that he walks 
with a cane and has been treated for cardiac problems 
and osteoarthritis.  And based on this, she concluded he is 
"unemployable by common standards."  But she offered no 
other rationale for her conclusion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (whether a physician 
provides a basis for a medical opinion goes to the weight or 
credibility of the evidence).  Additionally, with the 
exception of PTSD, none of conditions the therapist listed in 
her statement are disabilities for which service connection 
has been sought or established.  The degree of occupational 
impairment from conditions that are not service connected 
cannot serve as grounds for granting a TDIU.  See Blackburn 
v. Brown, 4 Vet. App. 395, 398 (1993).  Moreover, there is no 
requirement that additional evidentiary weight be given to 
the opinion of a physician (or therapist) who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule."  See, e.g., White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Thus, the Vet Center therapist's October 2004 statement did 
not clearly indicate that the veteran's service-connected 
disabilities, alone, preclude him from securing and 
maintaining substantially gainful employment.  In fact, she 
previously submitted a statement quite to the contrary.  In 
January 2002, she had stated the veteran's PTSD "[had] 
gotten worse since his retirement, which leads me to believe 
that his work served as a distraction for him."  This 
statement suggests the veteran's employment actually aided in 
managing his PTSD, contradicting the implication that his 
service-connected disabilities - the PTSD especially, 
preclude him from maintaining employment.

In contrast, after a comprehensive examination of the veteran 
and independent review of the record, the May 2004 VA 
examiner determined the severity of the veteran's functional 
impairment does not render him unemployable.  The examiner 
offered a thorough rationale for his opinion, evaluating the 
severity of the veteran's psychiatric condition, as well as 
his medical, employment, and social history.  The examiner 
noted the veteran had worked steadily since his military 
discharge, and although he is now retired, he goes on errands 
and eats out, helps with household chores, maintains a 
positive relationship with his family, and is competent to 
manage his own benefits.

The examiner's opinion was solicited by VA for the specific 
purpose of determining whether the veteran's service-
connected disabilities impact his ability to obtain and 
maintain gainful employment.  The physician's entire 
attention was thus focused on the central medical questions 
surrounding the appeal.  And again, the Court has expressly 
declined to adopt a "treating physician rule" that would 
afford greater weight to the opinion of a veteran's treating 
physician, such as the Vet Center therapist, over the opinion 
of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. 
App. at 471-73.



While the Vet Center therapist provided little rationale for 
her opinion, based her conclusion - at least partially - on 
the severity of the veteran's non-service connected 
disabilities, and did not indicate review of the record, the 
VA examiner considered the entire record, the veteran's 
occupational and social situation, and the severity of his 
service-connected disabilities, rather than his age or non-
service-connected disabilities.  For these reasons and bases, 
the Board affords the VA examiner's report greater probative 
value than the opinion of the Vet Center therapist to the 
contrary.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In summary, the evidence does not establish that the present 
case involves exceptional or unusual circumstances in which 
the impact of the veteran's service-connected disabilities 
precludes his securing and maintaining substantially gainful 
employment.  Thus, a TDIU, including on an extraschedular 
basis, is not warranted.  See VAOPGCPREC 6-96 (Aug. 16, 
1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (Board may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)).  
The preponderance of the evidence is unfavorable to the 
veteran's claim - meaning there is no reasonable doubt to 
resolve in his favor.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


